PER CURIAM.
That portion of the trial court’s order which denied the former husband’s request to terminate his obligation to maintain a policy of insurance on his life as security for his obligation to pay alimony to the former wife is reversed. The pertinent language from the parties’ stipulation and agreement gave the husband the option to stop paying the premiums on such a policy upon his forced retirement. In all other respects, the order appealed is affirmed.
AFFIRMED IN PART and REVERSED IN PART.
JOANOS, WEBSTER and PADOVANO, JJ., CONCUR.